      Case 1:20-cv-00840-BKS-CFH Document 54 Filed 09/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
JANE DOE on behalf of herself and her minor child; JANE
BOE, Sr. on behalf of herself and her minor child; JOHN
COE, Sr. and JANE COE, Sr. on behalf of themselves and
their minor children; JOHN FOE, Sr. on behalf of himself         NOTICE OF MOTION
and his minor child; JANE GOE, Sr. on behalf of herself and
                                                                 Docket No.   20-CV-0840
her minor child; JANE LOE on behalf of herself and her
                                                                              (BKS) (CFH)
medically fragile child; JANE JOE on behalf of herself and
her medically fragile child; CHILDRENS HEALTH
DEFENSE, and all others similarly situated,


                               Plaintiffs,
               -against-

HOWARD ZUCKER, in his official capacity as
Commissioner of Health for the State of New York;
ELIZABETH RAUSCH-PHUNG, M.D., in her official
capacity as Director of the Bureau of Immunizations at the
New York State Department of Health; the NEW YORK
STATE DEPARTMENT OF HEALTH; THREE VILLAGE
CENTRAL SCHOOL DISTRICT; CHERYL PEDISICH,
acting in her official capacity as Superintendent, Three
Village Central School District; CORINNE KEANE, acting
in her official capacity as Principal Paul J. Gelinas Jr. High
School, Three Village Central School District; LANSING
CENTRAL            SCHOOL           DISTRICT;          CHRIS
PETTOGRASSO, acting in her official capacity as
Superintendent, Lansing Central School District;
CHRISTINE REBERA, acting in her officical capacity as
Principal, Lansing Middle School, Lansing Central School
District; LORRI WHITEMAN, acting in her official
capacity as Principal, Lansing Elementary School, Lansing
Central School District; PENFIELD CENTRAL SCHOOL
DISTRICT; DR. THOMAS PUTNAM, acting in his official
capacity as Superintendent, Penfield Central School
District; SOUTH HUNTINGTON SCHOOL DISTRICT;
DR. DAVID P. BENNARDO, acting in his official capacity
as Superintendent, South Huntington School District; BR.
      Case 1:20-cv-00840-BKS-CFH Document 54 Filed 09/03/20 Page 2 of 4




DAVID MIGLIORINO, acting in his official capacity as
Principal, St. Anthony’s High School, South Huntington
School District; ITHACA CITY SCHOOL DISTRICT; DR.
LUVELLE BROWN, acting in his official capacity as
Superintendent, Ithaca City School District; SUSAN
ESCHBACH, acting in her official capacity as Principal,
Beverly J. Martin Elementary School, Ithaca City School
Distrcit; SHENENDEHOWA CENTRAL SCHOOL
DISTRICT; DR L. OLIVER ROBINSON, acting in his
official capacity as Superintendent, Shenedehowa Central
School District; SEAN GNAT, acting in his official capacity
as Principal, Koda Middle School, Shenendehowa Central
School District; ANDREW HILLS, acting in his official
capacity as Principal, Arongen Elementary School,
Shenendehowa Central School District; COXSACKIE-
ATHENS SCHOOL DISTRICT; RANDALL SQUIER,
Superintendent, acting in his official capacity as
Superintendent, Coxsackie-Athens School District; FREYA
MERCER, acting in her official capacity as Principal,
Coxsackie Athens High School, Coxsackie-Athens School
District; ALBANY CITY SCHOOL DISTRICT;
KAWEEDA G. ADAMS, acting in her official capacity as
Superintendent, Albany City School District; MICHAEL
PAOLINO, acting in his official capacity as Principal,
William S. Hackett Middle School, Albany City School
District; and all others similarly situated,

                             Defendants.

       PLEASE TAKE NOTICE, that upon the Declaration Adam I. Kleinberg with attached

exhibits, and the accompanying Memorandum of Law in Support of Defendants’ Motion to

Dismiss, and upon all prior pleadings and proceedings, defendants SOUTH HUNTINGTON

UNION FREE SCHOOL DISTRICT s/h/a SOUTH HUNTINGTON SCHOOL DISTRICT,

DAVID P. BENNARDO, THREE VILLAGE CENTRAL SCHOOL DISTRICT, CHERYL

PEDISICH, CORINNE KEANE, ITHACA CITY SCHOOL DISTRICT, DR. LUVELLE

BROWN, SUSAN ESCHBACH, ALBANY CITY SCHOOL DISTRICT, KAWEEDA G.

                                               2
       Case 1:20-cv-00840-BKS-CFH Document 54 Filed 09/03/20 Page 3 of 4




ADAMS, and MICHAEL PAOLINO, will move this Court before the Honorable Brenda K.

Sannes, at the United States District Court for the Northern District of New York, located in

Syracuse, NY, on Thursday, October 15, 2020, at 10:00 a.m., or another date and/or time to be

determined by the Court, for an Order pursuant to Fed. R. Civ. P. 12(b)(1) and (6) dismissing this

action in its entirety, together with such other and further relief as this Court deems just, equitable,

and proper.

        PLEASE TAKE FURTHER NOTICE that answering papers shall be served and filed

by September 28, 2020, in accordance in accordance with Local Rule 7.1(b)(1), with reply papers

to follow by October 5, 2020.

Dated: September 3, 2020
       Carle Place, New York                            SOKOLOFF STERN LLP
                                                        Attorneys for Defendants
                                                        South Huntington Union Free School District
                                                        s/h/a South Huntington School District,
                                                        David P. Bennardo, Three Village Central
                                                        School District, Cheryl Pedisich, Corinne
                                                        Keane, Ithaca City School District, Dr.
                                                        Luvelle Brown, Susan Eschbach, Albany
                                                        City School District, Kaweeda G. Adams,
                                                        and Michael Paolino


                                                        ________________________
                                                By:     ADAM I. KLEINBERG
                                                        CHELSEA WEISBORD (pending admission)
                                                        179 Westbury Avenue
                                                        Carle Place, NY 11514
                                                        (516) 334-4500

                                                        -and-

                                                        JOHNSON & LAWS, LLC

                                                By:     __/s/_________________________
                                                        GREGG T. JOHNSON
                                                        APRIL LAWS
                                                        LORAINE JELINEK

                                                   3
      Case 1:20-cv-00840-BKS-CFH Document 54 Filed 09/03/20 Page 4 of 4




                                            646 Plank Road, Suite 205
                                            Clifton Park, NY 12065
                                            (518) 490-6428
TO:   All counsel of record (via ECF)




                                        4
